Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	In an effort to more clearly illustrate certain purported errors within the claims and disclosure, the Examiner is making this Office Action a Non-Final Office Action, restarting the period of response.  This will allow the Applicant to respond to the additional 112(a) deficiencies illustrated herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the specification has failed to disclose how parameters α, K and δ are derived.
The application states, on page 6, lines 9-11, that parameter α is a “first characteristic parameter of said rolled sheet L being a function of chemical composition of said rolled sheet L, of operating conditions of a hot deformation process of that rolled sheet L”.  However, the interrelationship between the chemical composition, the operating conditions of the hot deformation process and α have been completely left out of the disclosure.  The only other mention of parameter α in the disclosure is in Examples 1 and 2, where the value of parameter α is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of α based on a lack of adequate specificity of the same.
Similarly, on page 7, lines 19-21, parameter K is defined as “a parameter being a function of a thickness s and of a friction coefficient μ of the rolled sheet L having values comprised between 0.1 and 10”.  However, the interrelationship between the thickness, the friction coefficient and K has not been defined.  The only other mention of parameter K in the disclosure is in Examples 1 and 2, where the value of parameter K is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of K based on a lack of adequate specificity of the same.
Lastly, on page 13, lines 7-9, parameter δ is defined as “a first parameter that depends on features of the rolled sheet L, among which a chemical composition and operating conditions of a hot deformation process of that rolled sheet L”.  However, the interrelationship between the chemical composition, the operating conditions of the hot deformation process and δ have been completely left out of the disclosure.  The only other mention of parameter δ in the disclosure is in Examples 1 and 2, where the value of parameter δ is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of δ based on a lack of adequate specificity of the same. 
It is further noted that parameter α is already defined as a first parameter based on chemical composition and operating conditions of a hot deformation process of that rolled sheet L.  Parameter τ is defined as a third parameter based on chemical composition and operating conditions of a hot deformation process of that rolled sheet L.  Perhaps the definition of parameter δ should be adjusted to read --a second parameter that depends on features of the rolled sheet L, among which a chemical composition and operating conditions of a hot deformation process of that rolled sheet L--.

With respect to claim 4, the specification has failed to disclose how parameter C is derived.  
The application states, on page 14, lines 6-8, that parameter C is “a parameter which depends on a surface hardness of the rolling rolls of the Skin Pass”.  However, parameter C is unitless, which means it is not simply the surface hardness of the rolling rolls of the Skin Pass, and therefore the interrelationship between the surface hardness of the rolling rolls of the Skin Pass and C have been completely left out of the disclosure.  The only other mention of parameter C in the disclosure is in Examples 1 and 2, where the value of parameter C is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of C based on a lack of adequate specificity of the same.

With respect to claim 7, the specification has failed to disclose how parameter Γ is derived.
The application states, on page 8, lines 7-8, that parameter Γ is “a correlation factor”.  However, parameter Γ lacks any further disclosure of how Applicant has arrived at any value.  The only other mention of parameter Γ in the disclosure is in Examples 1 and 2, where the value of parameter Γ is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of Γ based on a lack of adequate specificity of the same.

With respect to claim 14, the specification has failed to disclose how parameters α, K and τ are derived.
The application states, on page 6, lines 9-11, that parameter α is a “first characteristic parameter of said rolled sheet L being a function of chemical composition of said rolled sheet L, of operating conditions of a hot deformation process of that rolled sheet L”.  However, the interrelationship between the chemical composition, the operating conditions of the hot deformation process and α have been completely left out of the disclosure.  The only other mention of parameter α in the disclosure is in Examples 1 and 2, where the value of parameter α is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of α based on a lack of adequate specificity of the same.
Similarly, on page 7, lines 19-21, parameter K is defined as “a parameter being a function of a thickness s and of a friction coefficient μ of the rolled sheet L having values comprised between 0.1 and 10”.  However, the interrelationship between the thickness, the friction coefficient and K has not been defined.  The only other mention of parameter K in the disclosure is in Examples 1 and 2, where the value of parameter K is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of K based on a lack of adequate specificity of the same.  
Lastly, on page 15, lines 18-20, parameter τ is defined as “a third characteristic parameter of the rolled sheet being a function of chemical composition and operating conditions of a hot deformation process of the rolled sheet L”.  However, the interrelationship between the chemical composition, the operating conditions of the hot deformation process and τ have been completely left out of the disclosure.  The only other mention of parameter τ in the disclosure is in Examples 1 and 2, where the value of parameter τ is given, and not calculated.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of τ based on a lack of adequate specificity of the same.
With respect to claim 17, the specification has failed to disclose how parameters α, K and τ are derived.
The application states, on page 6, lines 9-11, that parameter α is a “first characteristic parameter of said rolled sheet L being a function of chemical composition of said rolled sheet L, of operating conditions of a hot deformation process of that rolled sheet L”.  However, the interrelationship between the chemical composition, the operating conditions of the hot deformation process and α have been completely left out of the disclosure.  The only other mention of parameter α in the disclosure is in Examples 1 and 2, where the value of parameter α is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of α based on a lack of adequate specificity of the same.
Similarly, on page 7, lines 19-21, parameter K is defined as “a parameter being a function of a thickness s and of a friction coefficient μ of the rolled sheet L having values comprised between 0.1 and 10”.  However, the interrelationship between the thickness, the friction coefficient and K has not been defined.  The only other mention of parameter K in the disclosure is in Examples 1 and 2, where the value of parameter K is given rather than derived.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of K based on a lack of adequate specificity of the same.  
Lastly, on page 15, lines 18-20, parameter τ is defined as “a third characteristic parameter of the rolled sheet being a function of chemical composition and operating conditions of a hot deformation process of the rolled sheet L”.  However, the interrelationship between the chemical composition, the operating conditions of the hot deformation process and τ have been completely left out of the disclosure.  The only other mention of parameter τ in the disclosure is in Examples 1 and 2, where the value of parameter τ is given, and not calculated.  There is no disclosure showing that, at the time the invention was made, the inventor possessed the ability to arrive at the value of τ based on a lack of adequate specificity of the same.

Claims 8-10, 15-16 and 18-19 are rejected under 35 U.S.C. 112(a) based on their dependence on respective claims 1, 4, 7, 14 or 17.

Response to Arguments
Applicant’s arguments, see page 16 of the response, filed 12/12/2022, with respect to claim rejections under 35 U.S.C 101, have been fully considered and are persuasive.  The rejection of claims 1-13, 1, 4, 7-10 and 14-19 under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments filed 12/12/2022 have been fully considered but they are not persuasive.
With respect to 35 U.S.C. 112(a), Applicant has successfully argued that parameter ƒ is “purely” a statistical optimization factor that can be determined based on comparisons of data measured at high strain rate with data measured at low strain rates.  The Examiner concedes that a statistical optimization factor relating first and second measurands need not require any additional disclosure in this instance.
However, Applicant has not adequately described how parameters α, δ, C, K, Γ, and τ are calculated.  The specification outlines on page 17, line 4 that parameters α, C, Γ and δ are physical parameters and on page 20, line 1 that parameters α, C, Γ and τ.  K is based on a function of the thickness and friction coefficient of the rolled sheet, and is therefore also considered a physical parameter.  Applicant has carefully argued that “purely” statistical parameters would have been understood and should therefore not be rejected for having a lack of adequate disclosure to show possession at the time the invention as made.  However, the physical parameters, which are functionally related to the specified machine and specified rolled sheet do need to be disclosed in order to show possession of such techniques at the time the invention was made.  Applicant has only defined parameter β, and thus, the remainder of parameters α, δ, C, K, Γ, and τ lack adequate disclosure in the specification to show Applicant has possession, at the time the invention as filed, of such ability to arrive at the same.  
Furthermore, parameters α, δ, and τ essentially have the same definition with no indication of how to arrive at any one of the parameters, how to differentiate between the parameters, or any interrelationship between the chemical composition and the operating conditions of the hot deformation process with each of the parameters.  Applicant has used three different parameters with no defined relationships amongst one another, no defined derivation and with essentially the same definition.
On page 18 of the response, Applicant asserts that “Once α and β are calculated for all the ‘steel grades’ of interest, they will become a discretized function of these entities, as set forth in the claims”.  However, this is a fallacy because the Examiner’s rejection states that, at least, parameter α, lacks adequate description of how the parameter is derived, and the Applicant has asserted that parameter α is simply calculated as a matter of fact.  There is no further information gleamed from Applicant’s arguments here.
Continuing on page 18, Applicant essentially argues an iterative process (experimental campaign) for arriving at all values ƒ, α and β.  This is not shown in the specification, nor would have been considered inherent.  
While an iterative process to determine ƒ, α and β may be Applicant’s current explanation of how to arrive at ƒ and α, similar arguments for an iterative process to arrive at values of δ, C, K, Γ, and τ do not make sense because δ, C, K, Γ, and τ are not in a functional relationship with any “purely” statistical optimization factors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 17, 2022